76 F.3d 372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Beatrice DOWNS, Plaintiff-Appellant,v.COMMONWEALTH of Virginia, Virginia Commonwealth University,Medical College of Virginia Hospitals;  WandaMiller;  Courtney Cosby;  Elaine Walker,Defendants-Appellees.
No. 95-1941.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 29, 1996.

Beatrice Downs, Appellant Pro Se.  David Lee Ross, Virginia Commonwealth University, Richmond, VA;  Pamela Finley Boston, Assistant Attorney General, Richmond, VA, for Appellees.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her employment discrimination complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Downs v. Commonwealth of Virginia, No. CA-94-862 (E.D.Va. Apr. 27, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED